IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christian Retreat Center                :
Allegheny Conference -                  :
BIC Church,                             :
                   Appellant            :
                                        :
             v.                         : No. 1357 C.D. 2015
                                        : Submitted: March 24, 2016
Juniata County Board of                 :
Assessment Appeals                      :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                        FILED: April 21, 2016


             Christian Retreat Center Allegheny Conference – Brethren In Christ
Church (Christian Retreat) appeals from the order of the Court of Common Pleas
of the 41st Judicial District, Juniata County branch (trial court), granting the Juniata
County Board of Assessment Appeals’ (Board) motion to apply the Pennsylvania
Rules of Civil Procedure (Rules of Civil Procedure), particularly, the discovery
rule, to Christian Retreat’s tax assessment appeal. For the reasons that follow, we
quash the appeal.
                                                 I.
               Christian Retreat made improvements to its property (Property)1
consisting of two dining facilities, four cabins, a lodge, a barn and several
pavilions. In February 2015, Christian Retreat sought a tax exemption from local
real estate taxes for the total value of the tax parcel, $404,360.00, arguing that it
qualified as a purely public charity.


               Following a hearing, the Board determined that the Property was not
tax exempt because it did not: 1) advance a charitable purpose, 2) donate or render
gratuitously a substantial portion of its services, 3) benefit a substantial and
indefinite class of persons who are legitimate subjects of charity, or 4) relieve the
government of some of its burden.2

      1
         The Property is located on CRC Drive, East Waterford, Lack Township, Juniata
County, Pennsylvania.

      2
          In making its decision, the Board reasoned:

                       The stated purpose of the corporation is to provide a place
               of relaxation and leisure in which to promote the Christian
               religion. The mixture of these purposes makes it difficult for the
               Board to determine that [Christian Retreat] does have a charitable
               purpose. The purpose of [Christian Retreat] seems equally to be
               the operation of a summer camp or resort.

                        The Board is likewise un-persuaded that the services it
               renders are donated or rendered gratuitously. [Christian Retreat]
               receives substantial donations according to its tax returns, but it is
               unclear on the information provided at the hearing what proportion
               of its total services are [sic] rendered gratuitously to others.

                      Furthermore, the Board is not convinced that [Christian
               Retreat’s] activities benefit a substantial and indefinite class of
               individuals who are legitimate objects of charity. The Board
(Footnote continued on next page…)

                                                 2
                 After Christian Retreat appealed to the trial court, the Board filed a
motion for procedural order seeking, inter alia, an order declaring that the Rules of
Civil Procedure, and particularly the discovery rule, apply to the appeal. The trial
court granted the Board’s motion, and Christian Retreat filed a motion for
reconsideration followed by an appeal. The trial court directed Christian Retreat to
file a Rule 1925(b) Statement pursuant to the Pennsylvania Rules of Appellate
Procedure.3

(continued…)

                 accepts the testimony that about half of the campers are
                 “sponsored,” in other words do not pay the stated fee for their
                 camping stay, and that substantial work has been done through the
                 workcamps [sic] held every year to repair or improve homes of
                 persons who do not qualify for governmental assistance. However,
                 insufficient information was presented to enable the Board to
                 determine the exact proportion of those activities to the total
                 activities of [Christian Retreat].

                         However, the largest stumbling block for [Christian
                 Retreat’s] quest for exemption is the issue of whether its activities
                 relieve [the] government of some burden that it is obligated to bear
                 absent [Christian Retreat’s] activities. In short, the Board is unable
                 to determine that [Christian Retreat] has provided any services that
                 relieve government of any burden.              [Christian Retreat’s]
                 suggestion that the summer meal program participation meets that
                 criterion is not persuasive.

(Reproduced Record (R.R.) at 18-19) (emphasis in original).

       3
           Rule 1925(b) provides, in pertinent part:

                 Direction to file statement of errors complained of on appeal;
                 instructions to the appellant and the trial court.—If the judge
                 entering the order giving rise to the notice of appeal (“judge”)
                 desires clarification of the errors complained of on appeal, the
                 judge may enter an order directing the appellant to file of record in
(Footnote continued on next page…)

                                                   3
                 In its Rule 1925(b) Statement, Christian Retreat stated its intention to
challenge the trial court’s decision only insofar as it provided for the application of
the Rules of Civil Procedure to the tax assessment appeal, arguing that “[t]he
Court’s blanket imposition and application of the Rules of Civil Procedure
including the discovery rules, is in error, as the Pennsylvania Supreme Court has
held [in Appeal of Borough of Churchill, 575 A.2d 550 (Pa. 1990)] that the Rules
of Civil Procedure do not apply to tax assessment appeals.” (R. Item No. 15, ¶5.)


                 In response to Christian Retreat’s Rule 1925(b) Statement, the trial
court issued a final memorandum, stating that the Rules of Civil Procedure indeed
do not apply to tax assessment appeals pursuant to Borough of Churchill and
requesting that the case be remanded to amend its order.4

(continued…)

                 the trial court and serve on the judge a concise statement of the
                 errors complained of on appeal (“Statement”).

Pa. R.A.P. 1925(b).

       4
           The trial court reasoned:

                 Case law has established that the [Rules of Civil Procedure] do not
                 apply to tax assessment appeals. Appeal of Borough of Churchill,
                 575 A.2d 550 (Pa. 1990). In special actions where the [Rules of
                 Civil Procedure] have not been incorporated by reference, the
                 [R]ules of [C]ivil [P]rocedure cannot be mandatorily imposed upon
                 the trial courts or parties who litigate such matters, including tax
                 assessment appeals. Id[.] at 552. Statutory appeals are not
                 governed by the [R]ules of [C]ivil [P]rocedure because the
                 Pennsylvania Supreme Court has not specifically designated or
                 incorporated those rules to such actions. Id[.] at 554.

(R. Item No. 17.)



                                                  4
                                                  II.
                We directed the parties to address the appealability of the trial court’s
June 29, 2015 interlocutory order in their principal briefs on the merits pursuant to
Pennsylvania Rules of Appellate Procedure 311, 313, 341 and 1311. We did so
because as a general rule, an appellate court’s jurisdiction extends only to review
of final orders. Rae v. Pennsylvania Funeral Directors Association, 977 A.2d
1121, 1124–25 (Pa. 2009); Pa. R.A.P. 341.5 Moreover, appellate courts generally
do not provide interim supervision of discovery proceedings conducted in
connection with pending litigation absent unusual circumstances.                        Strain v.
Simpson House, 690 A.2d 785, 787 (Pa. Cmwlth. 1997).




       5
           Pennsylvania Rule of Appellate Procedure 341 provides, in relevant part:

                (a) General Rule. Except as prescribed in subdivision (d) and (e)
                of this rule, an appeal may be taken as of right from any final order
                of an administrative agency or lower court.

                (b) Definition of Final Order. A final order is any order that:

                        (1) disposes of all claims and of all parties; or

                        (2) is expressly defined as a final order by statute; or

                        (3) is entered as a final order pursuant to subsection (c) of
                this rule.

Pa. R.A.P. 341.




                                                   5
              Christian Retreat contends that the trial court’s order is appealable as
a collateral order appealable pursuant to Pennsylvania Rule of Appellate Procedure
313,6 which defines collateral order as:

              1. an order separable from and collateral to the main
              cause of action;

              2. where the right involved is too important to be denied
              review; and,

              3. the question presented is such that if review is
              postponed until final judgment in the case, the claim will
              be irreparably lost.


Pa. R.A.P. 313. The collateral order doctrine is to be interpreted narrowly, and
each prong of the doctrine must be clearly present before an order may be
considered collateral.       Brophy v. Philadelphia Gas Works and Philadelphia
Facilities Management Corp., 921 A.2d 80, 87 (Pa. Cmwlth. 2007).


              The issue in this appeal is whether the trial court’s application of the
Rules of Civil Procedure’s discovery provisions to the underlying tax assessment
appeal is an appealable order. As we held in Doe v. Department of Public Welfare,
524 A.2d 1063, 1065 (Pa. Cmwlth. 1987), discovery orders are not collateral
unless they in no way relate to the merits of the case and meet the other standards
of the collateral order rule. Reviewing the collateral order doctrine’s purpose, we
cautioned that to allow appeals from discovery orders would be “to invite

       6
          Rule of Appellate Procedure 313 is considered a codification of pre-existing case law,
in particular, Pugar v. Greco, 394 A.2d 542 (Pa. 1978), relying on Cohen v. Beneficial Industrial
Loan Corporation, 337 U.S. 541 (1949).



                                               6
inundation of appellate dockets with what have heretofore been regarded as
nonappealable matters” and would make the appellate courts “second-stage motion
courts.” Id. at 1065 (quoting Borden Company v. Sylk, 410 F.2d 843, 846 (3rd Cir.
1969)).


            This, however, is not a discovery order in the usual sense but a
challenge to the propriety of the trial court’s application of the Rules of Civil
Procedure’s discovery provisions to a tax assessment appeal.          In Appeal of
Borough of Churchill, our Supreme Court did hold that the Rules of Civil
Procedure do not apply but went on to explain that it was within the right of local
courts to enact local rules concerning tax assessment appeals:

            [T]rial courts have had the right to enact rules and
            publish these to cover practice in this area of the law
            [statutory appeals]. Where they have not created and
            published such local rules, then each trial court has been
            vested with the full authority of the court to make rules of
            practice for the proper disposition of cases before them
            and that we have enforced those rules unless they
            violated the Constitution or laws of the Commonwealth
            or United States, or our state-wide rules. The general,
            inherent power of all courts to regulate their own
            practice, without control, on the ground of expediency,
            has been recognized by this court for almost one hundred
            and eighty years, … and we see no reason at this time to
            disturb that well-settled principle.
575 A.2d at 554.


            Applying this holding, in Tanglewood Lakes Community Association
v. Pike County Board of Assessment, we held that a trial court could order


                                         7
discovery, stating that “[s]imilarly, in the absence of a state-wide rule, or a local
rule of court, we hold that the trial court has the inherent power in its sound
discretion to permit or to refuse discovery in tax assessment appeals.” 642 A.2d
581, 583 (Pa. Cmwlth. 1994). Because discovery is permitted in tax assessment
cases on an ad hoc basis by court order, the question that Christian Retreat seeks to
appeal as a collateral order is whether the trial court abused its discretion by
following the Rules of Civil Procedure’s framework for discovery.


             Now, we must address whether the order appealed from constitutes a
collateral order. It meets the first prong of the test because it is separable from and
collateral to the issue of whether Christian Retreat qualifies as exempt from
taxation. It also meets the third prong because if the trial court’s order is enforced,
Christian Retreat will have to produce and obtain discovery in accordance with the
Rules of Civil Procedure, an action that cannot be remedied after the fact.
However, the order does not satisfy the second prong of the test since any
purported right is not sufficiently important to deny review.


             The law is clear that a trial court has the discretion to order discovery.
Id. It is also clear that it is within the trial court’s discretion to order the types of
discovery allowed by the Rules of Civil Procedure including depositions and
interrogatories, among others. It is also clear in this case that under the Rules of
Civil Procedure, where the Board seeks discovery of items that are not
discoverable or the discovery becomes overly burdensome, Christian Retreat may
seek a protective order and thereby obviate any harm.




                                           8
             Accordingly, because we do not have jurisdiction to hear this appeal
unless all three prongs of the collateral order doctrine are satisfied, and because
Christian Retreat’s appeal does not meet the second prong of the test in that the
matter at issue is not too important to be denied review, Christian Retreat’s appeal
is not from a collateral order, and the appeal is quashed.



                                       ___________________________________
                                       DAN PELLEGRINI, Senior Judge




                                          9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christian Retreat Center             :
Allegheny Conference -               :
BIC Church,                          :
                   Appellant         :
                                     :
            v.                       : No. 1357 C.D. 2015
                                     :
Juniata County Board of              :
Assessment Appeals                   :




                                  ORDER


            AND NOW, this 21st day of April, 2016, the appeal of Christian
Retreat Center Allegheny Conference – BIC Church from the order of the Court of
Common Pleas of the 41st Judicial District, Juniata County branch, dated July 29,
2015, at No. CV-135-2015, is quashed.



                                     ___________________________________
                                     DAN PELLEGRINI, Senior Judge